DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 60 line 9, “value 26” should read --valve 26--.
In paragraph 65 line 2, “may by a user” should read --made by a user--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayron et al. (US 6,886,561 B2). 
Regarding claim 1, Bayron discloses a system configured to facilitate pressure support therapy, mechanical inexsufflation therapy, and suctioning therapy for a subject (“a respiratory valve apparatus having a housing with a suction catheter entry port, an endotracheal tube connection port, a respirator connector port, and a resuscitation bag connection port”, Column 3 lines 63-66), the system comprising: a flow manifold (valve apparatus, abstract/Figure 3) configured to communicate with a pressure support system (respirator attachment port 32 for attaching external respirator device, Column 6 lines 49-50), a mechanical inexsufflation system (patient can receive manual resuscitation bag breathing augmentation via a resuscitation bag connected to attachment port 28, Column 6 lines 23-25), a vacuum system (a suction catheter may be inserted into suction catheter entry port 16, Column 5 lines 5-10), and a respiratory circuit (an endotracheal tube 26 can be removably attached to the endotracheal connection port 18, Column 5 lines 16-17) the respiratory circuit in communication with an airway of the subject (“a connection to the patient is located at the bottom of the L-shaped valve assembly, usually by an endotracheal tube attached to the valve assembly, Column 6 lines 34-35), the flow manifold comprising: a plurality of ports configured to removably couple with the pressure support system, the mechanical inexsufflation system, the vacuum system, and the respiratory circuit (respirator attachment port 32, resuscitation bag port 28, suction catheter entry port 16, endotracheal tube port 18, see annotated Figure 3 below); and a flow channel (inner chamber 14, Figure 1) configured to place the respiratory circuit in fluid communication with the pressure support system, the mechanical inexsufflation system, and the vacuum system by connecting the plurality of ports to each other (ports 32, 28, 16 and 18 connected via inner chamber 14, Figure 1); and a valve (valve 11, Figure 1) configured to operate in a first mode to facilitate gas flow between the respiratory circuit (via endotracheal tube connection port 18) and the pressure support system (via respirator attachment port 32) to provide the pressure support therapy to the subject ("a reciprocating valve slides between two positions whereby the endotracheal and respirator ports are open in one position”, abstract; Therefore, a flow pathway is formed between respirator port 32 and endotracheal port 18, see annotated Fig. 3-1 below); and a second mode to facilitate gas flow between the respiratory circuit (via endotracheal tube connection port 18), the mechanical inexsufflation system (via resuscitation bag connection port 28), and the vacuum system (via suction catheter entry port 16) to provide the mechanical inexsufflation therapy and the suctioning therapy to the subject (“the suction catheter entry, endotracheal, and resuscitation bag ports open in the second position”, abstract; Therefore, a flow pathway is formed between the suction catheter entry port 16, the resuscitation bag connection port 28, and the endotracheal tube connection port 18, see annotated Fig.3-2 below).

    PNG
    media_image1.png
    720
    813
    media_image1.png
    Greyscale

Figure 3

    PNG
    media_image2.png
    720
    813
    media_image2.png
    Greyscale

Figure 3-1 (First operating mode)


    PNG
    media_image3.png
    720
    813
    media_image3.png
    Greyscale

Figure 3-2 (second operating mode)

	Regarding claim 2, Bayron further discloses wherein the flow channel (inner chamber 14, Figure 1) is closed to ambient atmosphere when the valve operates in the first mode ("a reciprocating valve slides between two positions whereby the entry, endotracheal, and respirator ports are open (in use) in one position”, abstract; Therefore the only remaining port being unused during this operational mode is the resuscitation bag port 28, which is sealably covered by attached cover 30 (Column 6, lines 47-48));  and the second mode (“the entry, endotracheal, and resuscitation bag ports open (in use) in the second position”, abstract; Therefore the only remaining port being unused 
	Regarding claim 3, Bayron further discloses wherein the plurality of ports comprises: a first port configured to couple with the pressure support system (respirator attachment port 32 to connect to a respirator, Figure 1); a second port configured to couple with the mechanical inexsufflation system (resuscitation port 28 to connect to resuscitation bag, Figure 1); a third port configured to couple with the vacuum system (suction catheter entry port 16 to connect to suctioning catheter, Figure 1); and a fourth port configured to couple with the respiratory circuit (endotracheal tube port 18 to connect to endotracheal tube), and wherein the valve (valve 11) is configured to facilitate gas flow between the fourth port and the first port in the first mode (when the valve is in first position, the respirator attachment port 32 and the endotracheal tube 18 ports are open, abstract; forming a flow pathway between the two ports, see annotated Fig. 3-1 provided above); and facilitate gas flow between the fourth port, the third port, and the second port in the second mode (when valve is in second position, the respirator port 32 closes and the resuscitation port 28 and suction catheter entry port 16 are open, abstract; forming a flow pathway between the three ports, see annotated Fig. 3-2 provided above).
	Regarding claim 4, Bayron further discloses wherein the third port is configured to receive a suctioning catheter of the vacuum system (suction catheter and wherein the third port (catheter entry port 16), the valve (valve 11, Figure 1), and the flow channel (inner chamber 14, Figure 1) are configured to facilitate advancement of the suctioning catheter through the flow channel and the fourth port (endotracheal tube port 18) into an endotracheal tube of the respiratory circuit (the inner chamber 14 provides a conduit between the entry port 16 and endotracheal tube connection port 18 whereby a suction catheter can be inserted through the valve assembly 10, Paragraph 18). 
	Regarding claim 9, Bayron further discloses wherein the valve (valve 11, Figure 1) is configured to be manually changed between operating in the first mode and operating in the second mode (valve 11 is switched between the first and second positions via a valve adapter 113 which can be manually rotated to unlock the bayonet fitting of the valve, Column 6 lines 29-31).
	Regarding claim 10, Bayron further discloses wherein the flow manifold (valve apparatus, abstract) comprises a housing (housing 12, Figure 1) configured to hold the flow channel (inner chamber 14, Figure 1) and the valve (valve 11, Figure 1).
	Regarding claim 11, Bayron discloses a method for facilitating pressure support therapy, mechanical inexsufflation therapy, and suctioning therapy for a subject with a therapy system (“a respiratory valve apparatus having a housing with a suction catheter entry port, an endotracheal tube connection port, a respirator connector port, and a resuscitation bag connection port”, Column 3 lines 63-66), the system comprising a flow manifold (valve apparatus, abstract/Figure 3) and a valve (valve 11, Figure 1), the method comprising: facilitating, with the flow manifold, communication between a pressure support system (respirator attachment port 32  a mechanical inexsufflation system (patient can receive manual resuscitation bag breathing augmentation via a resuscitation bag connected to attachment port 28, Column 6 lines 23-25), a vacuum system (a suction catheter may be inserted into suction catheter entry port 16, Column 5 lines 5-10), and a respiratory circuit (an endotracheal tube 26 can be removably attached to the endotracheal connection port 18, Column 5 lines 16-17), the respiratory circuit in communication with an airway of the subject (“a connection to the patient is located at the bottom of the L-shaped valve assembly, usually by an endotracheal tube attached to the valve assembly, Column 6 lines 34-35), the flow manifold comprising: a plurality of ports configured to removably couple with the pressure support system, the mechanical inexsufflation system, the vacuum system, and the respiratory circuit (respirator attachment port 32, resuscitation bag port 28, suction catheter entry port 16, endotracheal tube port 18, see annotated Figure 3 provided above); and a flow channel (inner chamber 14, Figure 1) configured to place the respiratory circuit in fluid communication with the pressure support system, the mechanical inexsufflation system, and the vacuum system by connecting the plurality of ports to each other (ports 32, 28, 16 and 18 connected via inner chamber 14, Figure 1); facilitating, with the valve (valve 11, Figure 1) operating in a first mode, gas flow between the respiratory circuit (via endotracheal tube connection port 18) and the pressure support system (via respirator attachment port 32) to provide the pressure support therapy to the subject ("a reciprocating valve slides between two positions whereby the endotracheal and respirator ports are open in one position”, abstract; Therefore, a flow pathway is formed between respirator port 32 and endotracheal port 18, see annotated Fig. 3-1 provided above); and facilitating, with the valve operating in a second mode, gas flow between the respiratory circuit (via endotracheal tube connection port 18), the mechanical inexsufflation system (via resuscitation bag connection port 28), and the vacuum system (via suction catheter entry port 16) to provide the mechanical inexsufflation therapy and the suctioning therapy to the subject (“the suction catheter entry, endotracheal, and resuscitation bag ports open in the second position”, abstract; Therefore, a flow pathway is formed between the suction catheter entry port 16, the resuscitation bag connection port 28, and the endotracheal tube connection port 18, see annotated Fig.3-2 provided above). 
	Regarding claim 12, Bayron further discloses wherein the flow channel (inner chamber 14, Figure 1) is closed to ambient atmosphere when the valve operates in the first mode ("a reciprocating valve slides between two positions whereby the entry, endotracheal, and respirator ports are open (in use) in one position”, abstract – and the second mode (“the entry, endotracheal, and resuscitation bag ports open (in use) in the second position”, abstract – therefore the only remaining port being unused during this second mode of operation is the respirator port 32, which is now closed as the valve moves to the second position (Column 5, line 36-37)).
	Regarding claim 15, Bayron further discloses manually changing the valve between operating in the first mode and operating in the second mode (valve 11 is switched between the first and second positions via a valve adapter 113 which can be manually rotated to unlock the bayonet fitting of the valve, Column 6 lines 29-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayron et al. (US 6,886,561 B2) in view of Li et al. (2017/0173283 A1), and further in view of Lee (US 2017/0333653 A1). 
Regarding claim 5, Bayron discloses the system of claim 1 as described previously, but is silent on the use of one or more sensors configured to generate output signals conveying information related to gas flow through the valve apparatus. 
However, Li teaches a bionic expectoration system including a negative pressure suction module, a central processing module, and patient interface unit, and a respiratory muscle synchronous motion module (abstract) that further comprises one or more sensors (sensor module, Figure 1) configured to generate output signals conveying information related to gas flow through the flow manifold (sensor module connected to central processing module, Figure 1; central process unit configured to calculate flow rate based of pressure difference detection by sensors, Paragraph 0029); and one or more processors in operative communication with the one or more sensors (sensor module connected to central processing module, Figure 1), the one or more processors configured by computer readable instructions to: control the pressure support system to provide the pressure support therapy to the subject based on the information in the output signals (the central processing module is configured to determine whether the first valve is closed based on pressure values detected at the first pressure detecting point and the third pressure detecting point, Paragraph 0027; when first valve is open, positive pressure ventilation is supplied to patient, Figure 1).
 However, Li does not specifically disclose the processor controlling, based on the information in the output signals, the mechanical inexsufflation system to provide the mechanical inexsufflation therapy to the subject such that a volume of gas exsufflated from the airway of the subject during an exsufflation phase of the mechanical inexsufflation therapy is equal to a volume of gas insufflated by the subject during a corresponding insufflation phase.
 However, Lee teaches a means of controlling insufflation volume during in-exsufflation (abstract) via a processor (processor 20, Figure 1) wherein the volume of gas exsufflated from the airway of the subject is equal to the volume of gas insufflated by the subject ("during an ideal in-exsufflation therapy regime, insufflation volume 302 should equal exsufflation volume 304", Paragraph 0042).
Therefore, it would have been obvious at the time of invention to modify the valve apparatus as taught by Bayron to include a plurality of sensors operatively connected to a processor as taught by Li, to provide a means of monitoring a patient's breathing in a real-time manner (Paragraph 0099 of Li). Additionally, it would have been obvious to further modify the valve apparatus and system as taught by Bayron to include a mechanical inexsufflation system capable of providing equal volumes of gas exsufflated 
Regarding claim 6, Bayron in view of Li and further in view of Lee teach the system of claim 5, with Li further teaching a pressure support system (positive pressure ventilation module which may be a ventilator, Paragraph 0015 and Figure 1), the inexsufflation system (respiratory muscle movement (provided by the respiratory muscle synchronizing module, Figure 1) is introduced into mechanical inexsufflation for expectorating sputum, Paragraph 0076)) and a vacuum system (negative pressure suction module is a negative pressure source such as a turbofan, Paragraph 0032 and Figure 1). 
Regarding claim 7, Bayron in view of Li and further in view of Lee teach the system of claim 5, with Li further teaching wherein one or more sensors comprise a pneumotachometer (two of the three pressure sensors may be configured to calculate flow rate in pressure, Paragraph 0099). 
Regarding claim 13, Bayron teaches the method of claim 11, but again is silent on the use of sensors to generate output signals. 
However, Li teaches a bionic expectoration system including a negative pressure suction module, a central processing module, and patient interface unit, and a respiratory muscle synchronous motion module (abstract) that further comprises generating, with one or more sensors (sensor module, Figure 1), output signals conveying information related to gas flow through the flow manifold (sensor module connected to central processing module, Figure 1; central process unit controlling, with one or more processors of the system (sensor module connected to central processing module, Figure 1), the pressure support system to provide the pressure support therapy to the subject based on the information in the output signals (the central processing module is configured to determine whether the first valve is closed based on pressure values detected at the first pressure detecting point and the third pressure detecting point, Paragraph 0027; when first valve is open, positive pressure ventilation is supplied to patient, Figure 1). 
However, Li does not specifically disclose the processor controlling, based on the information in the output signals, the mechanical inexsufflation system to provide the mechanical inexsufflation therapy to the subject such that a volume of gas exsufflated from the airway of the subject during an exsufflation phase of the mechanical inexsufflation therapy is equal to a volume of gas insufflated by the subject during a corresponding insufflation phase.
 However, Lee teaches a means of controlling insufflation volume during in-exsufflation (abstract) via a processor (processor 20, Figure 1) wherein the volume of gas exsufflated from the airway of the subject is equal to the volume of gas insufflated by the subject ("during an ideal in-exsufflation therapy regime, insufflation volume 302 should equal exsufflation volume 304", Paragraph 0042).
Therefore, it would have been obvious at the time of invention to modify the valve apparatus as taught by Bayron to include a plurality of sensors operatively connected to a processor as taught by Li, to provide a means of monitoring a patient's breathing in a real-time manner (Paragraph 0099 of Li). Additionally, it would have been obvious to . 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayron et al. (US 6,886,561 B2) in view of Li et al. (2017/0173283 A1), Lee (US 2017/0333653 A1), and further in view of Russian (Christopher J Russian, Respiratory Care, 2014. “Suction Catheter Size: An Assessment and Comparison of 3 Different Calculation Methods”, 59 (1) 32-38). 
Regarding claim 8, Bayron in view of Li and further in view of Lee teach the system of claim 5, with Lee further teaching a processor (processor 20, Figure 1) determining the volume of gas exsufflated from the airway of the subject during the exsufflation phase of the mechanical inexsufflation therapy (The expiratory reserve volume of subject 12 may be determined during the exsufflation of a respiratory cycle of the in-exsufflation therapy by parameter component 24 of processor 20, Paragraph 0034 and Figure 1). 
However, both Li and Lee are silent on one or more processors are configured to determine the suctioning volume threshold based on a suctioning catheter diameter, and an endotracheal tube diameter.  
However, Russian teaches several calculation methods for determining the negative pressures generated, and corresponding maximum volume displacements, 
Therefore, it would have been obvious at the time of invention to further modify the system as taught by Bayron in view of Li and Lee, to further include the processor being configured to determine a suctioning volume threshold or maximum based on catheter and endotracheal tube diameter, as the results presented by Russian (specifically in Figure 3 and Table 4) demonstrate that different catheter/endotracheal tube diameter ratios yield varying negative pressures and maximum volume displacements. Furthermore, this reference teaches the importance of selecting the proper catheter to endotracheal tube diameter ratio to prevent suctioning-related complications, such as hypoxemia, which would be caused by over-suctioning or breaching a suctioning volume threshold (page 33). 
Regarding claim 14, Bayron in view of Li and further in view of Lee teach the system of claim 13, with Lee further teaching a processor (processor 20, Figure 1) determining the volume of gas exsufflated from the airway of the subject during the exsufflation phase of the mechanical inexsufflation therapy (The expiratory reserve volume of subject 12 may be determined during the exsufflation of a respiratory cycle of the in-exsufflation therapy by parameter component 24 of processor 20, Paragraph 0034 and Figure 1). 
on one or more processors are configured to determine the suctioning volume threshold based on a suctioning catheter diameter, and an endotracheal tube diameter.  
However, Russian teaches several calculation methods for determining the negative pressures generated, and corresponding volume displacements, with respect to the ratio of suction catheter outer diameter to endotracheal tube inner diameter (Abstract, and Figure 3, specifically). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several additional references also teach mechanical in-exsufflation devices for assistance in removing mucus secretion in the airways: Garde et al. (US 2012/0199127 A1), DeVries et al. (US 9,956,371 B2), Birnkrant et al. (US 9,795,752 B2), and Col (US 2015/0027444 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785   

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785